DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
This application is a 371 of PCT/US2016/024027 03/24/2016. This instant application was filed on 06/27/2018.
					Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 08/25/2020 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/25/2020.
Claim Interpretation
The following markup of the instant application figures is provided for context of claim terminology and its corresponding phraseology used in the instant specification.

In claim 1, the clause “and holding dry chemical additives” is directed to a function of the portable container. 
In claim 1 “[pump] to provide fluid to the mixer from a fluid source” has been read to point out the structural connection of the pump to the mixer, however has not claimed the structure of “a fluid source” .  This phrase has been read to claim a first pump to (used to function to) provide fluid to the a (unclaimed) fluid source. 
    PNG
    media_image1.png
    725
    909
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-5, 8, 10  is/are rejected under 35 U.S.C. 103 as being anticipated by COODY et al (US 2004/0008571) in view of HAMM et al (US 5149192, previously cited on PTO 1449).
The COODY reference discloses:



Regarding at least claim 1. A fluid management system for generating a fluid for a treatment operation, comprising:
	 a mixer (136 or 138); 
	a first portable container (tote tank 114) disposed to on support frame (see markup of the horizontal bar near the numeral 116), wherein the first portable container (tote tank 114) is proximate to the mixer and (usage of) holding dry chemical additives; 
    PNG
    media_image2.png
    501
    715
    media_image2.png
    Greyscale

	a feeder (132, 124) positioned below the first portable container to direct dry chemical additives from the first portable container (via 128, 130); to the mixer (136, 138) and
	a first pump (136, 146 in fig 2)) to (used to function to) provide fluid to the mixer from a (unclaimed) fluid source (via 144).


    PNG
    media_image3.png
    809
    678
    media_image3.png
    Greyscale
The COODY reference discloses all of the features of the claim(s) including a showing of 1) a frame, 2) portable containers and 3) a mixer.  However COODY differs from the instant claims in as to the relative positioning the elements of the frame , mixer, and the portable container.  In particular it is silent as to:
the mixer disposed below a support frame; 
a first portable container disposed on the support frame, wherein the first portable container is proximate to and elevated above the mixer and holding dry chemical additives.

A search of the prior art of dry/liquid frame mounted missing devices having a dry portable container and a liquid supply which are to be fed to a mixer whereby all these elements are mounted upon a frame has found the known prior art arrangement of these elements in the prior art example to HAMM (US 5149192). (HAMM was cited on Form PTO-1449, 11-FEB-2021, Paper Number 
In view of the teaching and showing of the known configuration of a support frame supporting a portable container so that the container is located above a mixer as shown by HAMM, and whereas the COODY reference discloses all of the recited elements of a support frame, portable container and mixer, it would have been obvious to modify the support frame to an arrangement such as the HAMM arrangement and thereby rearrange the relative positions of the portable container, support frame and mixer of COODY so that the mixing system provide a more advantageous and effective manner to attach the  portable container to be able to feed into the mixer, whereas such a change would have involved a mere rearrangement of parts of the portable container, support frame and mixer without changing the ability of the portable container to hold and deliver dry material, and of the ability of the frame to provide a support of the portable container, and of the ability of the mixer to mix the ingredients. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 2/1, note the power unit (158, para [0033]) operatively associated with at least the mixer and the feeder.

Regarding claim 3/2, note that the mixer, the first portable container, and the feeder are positioned on a movable structure (110 trailer).

Regarding claim 4/3. Note a fluid tank (hydration assembly blender 140 tank and/or weir tank 142) in fluid communication with the mixer for receiving un-hydrated fluid from the mixer (136 or 138), wherein the fluid tank is positioned on the movable structure. 

Regarding claim 5/2, note there is a  second portable container (other of the pair 114 114) disposed on the movable structure proximate to and elevated above the mixer or a second mixer and holding dry chemical additives; and a second feeder (respective 120 or 112) positioned below the second portable container on the movable structure to direct dry chemical additives from the second portable container to the mixer or the second mixer.

Regarding claim 8/1, issues to the material to be worked upon by the fluid management system in particular to the usage and working of dry chemical additive being at least one of gel powder, diverter material, fluid loss material, and friction reducer material has not been positively claimed and is directed to the usage of the portable container and its contents to be used within the portable container. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (in this case, a container used to hold a particular material) does not differentiate the claimed apparatus (i.e. of the portable container) from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
A claim term is functional when it recites a feature “by what it does rather than by what it is” (e.g., as evidenced by its specific structure or specific ingredients). In reSwinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971).  SEE MPEP 2173.05(g) FUNCTIONAL LIMITATIONS.
	“[AJpparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990). Therefore, the patentability of an apparatus claim depends on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int 7 Inc. v. Coolsavings.com Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959); In re Gardiner, 171 F.2d 313, 315-16 (CCPA 
	
Regarding claim 10/1, note that wherein the feeder comprises a hopper (cone 120) positioned below an opening of the first portable container (tote bottom), and a screw feed (124, para [0026]) extending from the hopper toward an opening in the mixer.












Claims 6-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over COODY et al (US 2004/0008571) in view of HAMM et al US 5149192), as applied to claims 1,2 above and in further view of  WO 2015-160374 Al (HALLIBURTON ENERGY SERVICES, INC.) (CITED ON PTO 1449 and patent family of WALKER et al., US 2017/0138134)
Regarding claims 6 and 9 , and also claim 7, the COODY (et al) reference teaches all of the recited subject matter as pointed out above, including the provisions of a 2nd portable tote container 114 or 114,  however is silent as to the provision of a separate frames in instant claims 6 and 9 in cooperate with or adjacent to the rest of the device, pumps for pumping fluid from the device in instant claim 7.
The WO 2015/160374 reference (now herein referred to as Walker) teaches that a mobile drilling fluid plant delivered via assembled adjacent together units having units frame mounted storage units connected with pumps disposed so that they can be interconnected with mixing containers for the production of drilling fluid delivery. 
In view of the Walker reference would have been obvious to further provide for a duplication of the parts of the portable units such that the second portable container deployed on a frame that is separate from the movable structure, wherein the second portable container is proximate to and elevated above a second mixer and holding dry chemical additives; and a second feeder positioned .

    PNG
    media_image4.png
    570
    948
    media_image4.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the discussion of the newly applied  reference of HAMM et al in addressing the newly added amended language in the amendment filed on 01/14/2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

    PNG
    media_image5.png
    635
    542
    media_image5.png
    Greyscale
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additionally, the following references are reproduced so as to highlight the known arrangement of feed containers on a frame which is further above a mixer to which the feed of materials flow for processing and/or mixing. 

    PNG
    media_image6.png
    740
    624
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    514
    676
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    980
    726
    media_image8.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774